DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-15, and 17-20 are presented for examination.
Claims 6, 16 have been cancelled.
Claims 1-5, 7-15, and 17-20 are allowed.

Invention
The Present invention teaches “Systems and methods are provided for learning world graphs to accelerate hierarchical reinforcement learning (HRL) for the training of a machine learning system. The systems and methods employ or implement a two-stage framework or approach that includes (1) unsupervised world graph discovery, and (2) accelerated hierarchical reinforcement learning by integrating the graph.”

Reason for Allowance
Claims 1-5, 7-15, and 17-20 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1-5, 7-15, and 17-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 09/22/2022, Pages 1-3. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 11 are allowed, the claims 2-5, 7-10, 12-15, and 17-20 are also allowed based on their dependency upon the independent claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

                   Jafari Tafti et al. (US Pub. No.: 2019/0204842 A1) teaches “A vehicle, system and method of autonomous navigation of the vehicle. A reference trajectory for navigating a training traffic scenario along a road section is received at a processor of the vehicle. The processor determines a coefficient for a cost function associated with a candidate trajectory that simulates the reference trajectory. The determined coefficient is provided to a neural network to train the neural network. The trained neural network generates a navigation trajectory for navigating the vehicle using a cost coefficient determined by the neural network. The vehicle is navigated along the road section using the navigation trajectory.”

         Ogale et al. (US Pub. No.: 2020/0174490 A1) teaches “Systems, methods, devices, and other techniques for planning a trajectory of a vehicle. A computing system can implement a trajectory planning neural network configured to, at each time step of multiple time steps: obtain a first neural network input and a second neural network input. The first neural network input can characterize a set of waypoints indicated by the waypoint data, and the second neural network input can characterize (a) environmental data that represents a current state of an environment of the vehicle and (b) navigation data that represents a planned navigation route for the vehicle. The trajectory planning neural network may process the first neural network input and the second neural network input to generate a set of output scores, where each output score in the set of output scores corresponds to a different location of a set of possible locations in a vicinity of the vehicle.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667